                                     Case 18-24073-LMI              Doc       Filed 08/07/19        Page 1 of 2




 Fill in this information to identify the case:
 Debtor 1: June E. Weathers
 Debtor 2:
                      (Spouse, if filing)

 United States Bankruptcy Court for the: Southern District of Florida
                                                          (State)
 Case number: 18-24073-LMI


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Habitat for Humanity of Greater Miami                                  Court Claim No. (if known): 3

Last four digits of any number
you use to identify the debtor's             7425
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?’

      No
      Yes. Date of last notice:



Part 1:        Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case. If the court has previously approved an
amount, indicate that approval in parentheses after the date the amount was incurred..

        Description                                                     Dates incurred                                       Amount

1.        Late charges                                                                                               (1)                 $0.00
2.        Non-sufficient funds (NSF) fees                                                                            (2)                 $0.00
3.        Attorney fees                                                                                              (3)                 $0.00
4.        Filing fees and court costs                                                                                (4)                 $0.00
5.        Bankruptcy/Proof of claim fees                                                                             (5)                 $0.00
6.        Appraisal/Broker's price opinion fees                                                                      (6)                 $0.00
7.        Property Inspection fees                                                                                   (7)                 $0.00
8.        Tax advances (non-escrow)                                                                                  (8)                 $0.00
9.        Insurance advances (non-escrow)                               03/22/2019                                   (9)              $3,467.00
10.       Property Preservation expenses. Specify: _________                                                         (10)                $0.00
11.       Suspense Balance                                                                                           (11)                -$0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




Official Form 410S2                         Notice of Postpetition Mortgage Fees, Expenses, and Charges                         page 1
                                     Case 18-24073-LMI                        Doc       Filed 08/07/19      Page 2 of 2


Debtor 1 June E. Weathers                                                                         Case number: (if known) 18-24073-LMI
           First Name            Middle Name           Last Name




Part 2:       Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

              X     /s/Elizabeth Eckhart                                                         Date: August 7, 2019
                    Signature




Print:                  Elizabeth Eckhart                                                        Title: Attorney for Habitat for Humanity of Greater Miami
                        First Name                  Middle Name            Last Name

Company                 Shapiro, Fishman & Gaché, LLP


Address                 4630 Woodland Corporate Blvd., Ste 100
                        Number             Street


                        Tampa, Florida 33614
                        City                                       State     ZIP Code


Contact phone           (813) 880-8888                                                           Email: eeckhart@logs.com




 Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
